243 Ga. 595 (1979)
255 S.E.2d 710
TENANT
v.
THE STATE.
34688.
Supreme Court of Georgia.
Submitted March 9, 1979.
Decided May 2, 1979.
Richard L. Powell, for appellant.
Richard E. Allen, District Attorney, Arthur K. Bolton, Attorney General, William B. Hill, Jr., Staff Assistant Attorney General, for appellee.
PER CURIAM.
The only basis asserted for jurisdiction in this court is a constitutional attack upon Code Ann. § 38-202.1 that first was raised not during the trial of the case but in the motion for new trial. The constitutional issue is not presented for our decision and, accordingly, the case is transferred to the Court of Appeals. Thrall v. State, 226 Ga. 308 (174 SE2d 925) (1970).
Transferred to the Court of Appeals. All the Justices concur.